—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal, as limited by the appellant’s brief, is from so much of an order of disposition of the Family Court, Kings County (Elkins, J.), entered May 29, 1998, as, upon a fact-finding order of the same court, dated February 18, 1998, made upon the appellant’s admission, finding that he committed an act which, if committed by an adult, would have constituted the crime of assault in the second degree, placed him with the Division for Youth, Title III, for a period of 18 months.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
In determining the appropriate disposition, the Family Court considered, inter alia, the appellant’s prior arrest involving a slashing incident similar to the one for which he was adjudicated a juvenile delinquent in the instant proceeding, his school record which indicated that he had been suspended several times for fighting, and the recommendations of psychologists and the probation department that the appellant be placed in a structured and supervised environment. In view of the relevant circumstances, the Family Court providently exercised its *644discretion in placing the appellant with the Division for Youth for a period of 18 months rather than 12 months (see, Matter of Juan M., 254 AD2d 359; Matter of Henry M., 220 AD2d 667; Matter of Eugene S., 200 AD2d 574). S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.